DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2020 has been entered.
Claims 30, 31 and 33-50 are pending.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31 and 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 30 requires “wherein the first heat treatment and calcium depletion of the MPC improves the stability of the MPC in a water phase of the liquid nutritional composition during the second heat treatment . . .”
While the specification as originally filed discloses the heat stability, as determined by aggregation/coagulation time in minutes, of standard MPC and low viscosity MPC (i.e. heat treated calcium-depleted MPC) in aqueous solution, there is no support to claim that any component of stability is improved in a liquid nutritional.  Note, the specification as originally filed mentions two types of stability (page 6/L8-15):
Two heat treatments may be used in the preparation of the liquid nutritional composition. The first treatment may be applied in the preparation of the calcium-depleted MPC. The second treatment is 10 an optional heat treatment of the liquid nutritional composition after it has been prepared. The first treatment is necessary for giving the satisfactory solubility and beat stability in order to impart the required viscosity properties to the calcium-depleted MPC. The second is to increase storage time of the product and minimise the potential for growth of undesired microorganisms. Other brown -art non-thermal processes can be used to inhibit microbiological activity in the 1 liquid nutritional 5 composition.

Clearly, the first heat treatment is directed to providing satisfactory solubility and heat stability while the second, optional, heat treatment step is directed to assuring microbial stability.
	Secondly, while there is support to recite wherein the heat treated and calcium deplete MPC improves the heat stability or solubility of the MPC in a liquid nutritional, there is no support to claim this stability occurs in the water phase only.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30, 31 and 33-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony et al. (US 2007/0166411) in view of Bhaskar (WO 2008/026940).
Regarding claims 30, 31, 33-36, 38 and 46-50, Anthony et al. disclose a liquid nutritional composition comprising about 0.1 to about 20% by weight of a protein wherein the protein source can be milk protein concentrate, about 0.1% to about 50% by weight fat; and about 1 to about 50% by weight carbohydrate ([0069]-[0071] - 0.1-20 g/100 kcal protein, 1-50 g/100 kcal carbohydrate and 0.1 to 50 g/100 kcal lipid; wherein there is 250 kcal/8 oz. serving (or 237 ml),  [0126]/Table 1, [0127]/Table 2).  Anthony et al. disclose that the caloric content in 8 fl oz. (i.e. about 237 ml) is approximately 250 kcal (i.e. about 1.1 kcal/ml)  and that  protein makes up 11% of the caloric distribution (i.e. total energy content) ([0126], [0129]/Table 4).  
Anthony et al. disclose that the nutritional composition can be made in the form a powder ([0120]-[0123]).
Anthony et al. disclose wherein the nutritional composition can be manufactured using techniques well known to those skilled in the art ([0120]).  For example, the liquid nutritional be aseptically sterilized ([0120]-[0122]).   Anthony et al. disclose sterilizing the liquid nutritional by heating the liquid nutritional at 268ºF (i.e. 131ºC) for 5 seconds ([0145]).
However, while Anthony et al. does not explicitly disclose heating the liquid nutritional to a temperature of at least 100ºC, at140ºC-150ºC for 2-5 seconds or at 120ºC-130ºC for 10-20 minutes, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983) (see MPEP §2113).  In this case, Anthony et al. disclose a sterilized liquid nutritional.
While Anthony et al. disclose a liquid nutritional comprising milk protein concentrate, the reference is silent with respect to a calcium-depleted milk protein concentrate and has between 15-45% by weight of the calcium removed.
Bhaskar teaches a calcium depleted milk protein concentrate added to a food or drink (Abstract, page 2/L20-22, 29-30).  Bhaskar teaches that the calcium depleted milk protein concentrate has at least 30% of the calcium replaced by monovalent cations (i.e. sodium, potassium or ammonium) and is heat treated by heating at a temperature of at least 65ºC for 4 minutes (page 7/L1-13).  
 In particular, Bhaskar teaches that the calcium depleted milk protein concentrate is useful in facilitating fat emulsion stability in a wide variety of applications that involve fat droplet dispersions in an aqueous-based continuous phase (page 8/L17-19).  
Given Anthony et al. disclose a liquid nutritional comprising milk protein concentrate wherein the liquid nutritional is an emulsion type system (see Example 3 [0135]-[0145]), since Bhaskar teaches the addition of a heat-treated calcium depleted milk protein concentrate to food and drink protein for the purpose of facilitating fat emulsion stability, it would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the milk protein concentrate used in the liquid nutritional of Anthony et al. with a heat-treated calcium depleted milk protein concentrate.
-1 and the claimed stability improvement.
	Regarding claims 37 and 39-43, modified Anthony et al. disclose all of the claim limitations as set forth above.  While Anthony et al. disclose a liquid nutritional with an energy density of at least about 1.1 kcal/ml (see approximately 250 kcal per 8 oz. (237 ml) serving –[0126]), the reference does not provide a specific example wherein the energy density of the liquid nutritional is at least 1.5 kcal/ml.
	However, given Anthony et al. disclose a liquid nutritional comprising a protein component, a carbohydrate component and a fat or lipid component which is intended as a supplement and wherein the nutritional is nutritionally complete ([0028]), it would have been obvious to one of ordinary skill in the art to have adjusted the energy density of the drink, within the compositional requirements disclosed by Anthony et al, based on the nutritional needs of the targeted consumer. 
	Regarding claim 44, modified Anthony et al. disclose all of the claim limitations as set forth above.  Bhaskar teaches that the milk protein concentrate comprises at least 70% by weight protein (page 4/L19-23).  
	Regarding claim 45, modified Anthony et al. disclose all of the claim limitations as set forth above.  Bhaskar teaches wherein the calcium depleted milk protein concentrate is obtained by cation exchange (page 5/L30-page 6/L7).  However, it is noted, that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983) (see MPEP §2113).
Response to Arguments
Applicants’ arguments filed 28 July 2020 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 112, first paragraph-
	See rejection under 35 U.S.C. 112, first paragraph set forth above.  
While the specification as originally filed discloses the heat stability, as determined by aggregation/coagulation time in minutes, of standard MPC and low viscosity MPC (i.e. heat treated calcium-depleted MPC) in aqueous solution, there is no support to claim that any component of stability is improved in a liquid nutritional.  Note, the specification as originally filed mentions two types of stability (page 6/L8-15):
Two heat treatments may be used in the preparation of the liquid nutritional composition. The first treatment may be applied in the preparation of the calcium-depleted MPC. The second treatment is 10 an optional heat treatment of the liquid nutritional composition after it has been prepared. The first treatment is necessary for giving the satisfactory solubility and beat stability in order to impart the required viscosity properties to the calcium-depleted MPC. The second is to increase storage time of the product and minimise the potential for growth of undesired microorganisms. Other brown -art non-thermal processes can be used to inhibit microbiological activity in the 1 liquid nutritional 5 composition.
Clearly, the first heat treatment is directed to providing satisfactory solubility and heat stability while the second, optional, heat treatment step is directed to assuring microbial stability.
Rejections under 35 U.S.C. 103-
	Applicants submit Bhasker does not teach “wherein the first heat treatment and calcium depletion of the MPC improves the stability of the MPC in a water phase of the liquid nutritional composition during the second heat treatment when compared to a non-heat treated non-calcium depleted MPC.”  Applicants note that Bhaskar only teaches the use of high calcium depletion (i.e. about 80% calcium depletion) to improve stability of fat emulsions.  Moreover, Applicants submit “[n]one of the Examples of Bhaskar use a heat-treated calcium-depleted MPC.”  Applicants argue “there is no motivation in the cited references to include a heat treated and 15-45% calcium-depleted milk protein concentrate in a liquid nutritional such as that disclosed by Anthony.”
	First, while Bhaskar et al. disclose an example with about 80% calcium depletion (i.e. NaMPC-2 with 0.44% calcium – see p. 10/Table 1), the reference also discloses an example with 1.3% calcium or about 40% calcium depletion (p.10/Table 1 – NaMPC-1).  Both examples exhibited improved emulsion stability compared to the control MPC product.   Regardless of the examples, Bhaskar clearly discloses MPC with at least 30% of the calcium replaced (p. 7/L4-6).   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP §2123 II).  There is no evidence on the record demonstrating that any of the calcium-depleted MPC disclosed by Bhaskar would not exhibit improved emulsion stability. 
	Applicants submit “the Office Action is using impermissible hindsight to combine the teaching of Anthony with specific selections from Bhaskar where there is no suggestion or motivation to do so within the cited references.”  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Bhaskar provides the motivation to combine a calcium-depleted MPC to the nutritional composition of Anthony et al.  Bhaskar teaches a calcium depleted milk protein concentrate added to a food or drink (Abstract, page 2/L20-22, 29-30).  Bhaskar teaches that the calcium depleted milk protein concentrate has at least 30% of the calcium replaced by monovalent cations (i.e. sodium, potassium or ammonium) and is heat treated by heating at a temperature of at least 65ºC for 4 minutes (page 7/L1-13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796